Citation Nr: 1202314	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for bilateral pes planus. 

2. Entitlement to a compensable evaluation for bilateral solar callosities with plantar wart on the right foot.    

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Decatur, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent disability rating for bilateral pes planus, effective November 15, 2001, and the noncompensable rating for bilateral solar callosities with plantar wart on the right foot.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service-connected bilateral pes planus is manifested by bilateral marked pronation, painful plantar surfaces of the feet, inward displacement of the tendo Achillis, and lack of improvement by orthopedic shoes and inserts.

3. The Veteran's service-connected bilateral solar callosities with plantar wart on the right foot are manifested by hyperkeratosis, metatarsalgia, and the absence of a plantar wart on the right foot.



CONCLUSIONS OF LAW

1. The criteria for a 50 percent evaluation, but no higher, for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2011).   

2. The criteria for a compensable evaluation for bilateral solar callosities with plantar wart on the right foot have not been met 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.14, 4.118, Diagnostic Code 7819 (prior to October 2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a September 2005 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an October 2008 letter sent to the Veteran included the type of evidence necessary to establish a disability rating for the claim on appeal, but did not include the type of evidence necessary to establish an effective date. Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 294 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby). As an increased in the rating for pes planus has been granted below, the RO will address the appropriate effective date and any deficiency in the notice with regard to the claims is harmless.  To the extent that a compensable rating is not assigned for bilateral solar callosities, any question as to the appropriate effective date is rendered moot.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes private treatment records from July 2004 to September 2008, VA outpatient treatment records from November 2008 to March 2009, statements from the Veteran, and VA feet examination reports by the same examiner dated October 2005 and November 2008. The VA examiner reviewed the Veteran's medical history and recorded pertinent examination findings. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in November 2008. Nonetheless, an additional VA examination is not warranted in this case because the evidence of record does not indicate that the Veteran's bilateral callosities became more severe since the November 2008 VA examination. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Bilateral Pes Planus

In the March 2009 substantive appeal, via a VA Form 9, the Veteran asserted that a 50 percent disability rating or higher is warranted for his service-connected bilateral pes planus because one of the orthopedic shoes had not helped at all. 

Under the rating criteria for the foot, the Veteran is currently assigned a 30 percent disability rating for his service-connected bilateral pes planus. See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). Severe bilateral acquired flatfoot is warranted a 30 percent rating with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Id. Pronounced bilateral acquired flatfoot is warranted a 50 percent rating with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances. Id.  

The evidence of record shows that the Veteran's flat foot disability is shown to be pronounced bilaterally with the equivalent of marked pronation. In the October 2005 VA examination report, the examiner noted the Veteran had a "significant pes planus deformity with medial column collapse," and a forefoot varus deformity, and acknowledged that x-ray results showed a flat foot deformity. The same VA examiner confirmed the Veteran's flat foot deformity in the November 2008 VA examination report and noted complete medial column collapse on stamp and positive too many toes sign when the feet were viewed from the posterior aspect. He assessed the Veteran with moderate severity bilateral pes planus. 

Subjective and objective findings of pain on the plantar surfaces of the Veteran's feet were shown in the evidence of record, specifically due to the callosities located thereon. Private treatment records from July 2004 to September 2005 reveal the Veteran's complaints and treatment for pain in his feet due to sub-metatarsal thick lesions and a lesion at the interphalangeal joint of the right hallux on the plantar side. At the October 2005 VA examination, the Veteran complained of pain in the bottom of his heel and arch area. Upon examination, there were findings of sub-fifth metatarsal head and sub-right hallux interphalangeal joint lesions, tenderness to palpation, a fat pad atrophy to the ball of both feet, and pain on palpation to the plantar medial heels and proximal arch region. The Veteran was assessed with pes planus with moderate functional impairment with weight-bearing activities and hyperkeratosis with mild-to-moderate symptoms. That same day, the examiner noted in an October 2005 VA outpatient treatment record that the Veteran had a painful thick hyperkeratotic legion on the sub fifth metatarsal head region, and diagnosed the Veteran with metatarsalgia and flexible painful flat foot condition with plantar fasciitis.

Subsequently, the Veteran's complaints of pain and treatment were limited and objectively noted at the bilateral sub-fifth metatarsal head lesions, as reported in a January 2006 VA outpatient treatment record and private treatment records from October 2006 to September 2008. In the November 2008 VA examination report, the Veteran described the pain regarding his flat feet as deep and aching in terms of his calluses. Upon examination, the examiner noted the Veteran continued to have bilateral sub-fifth and sub-first focal hyperkeratosis on both feet and some plantar hyperkeratotic lesions that were focal and localized to the plantar aspect of the interphalangeal joint of both great toes. There were objective findings of tenderness to palpation in all of these areas. 

Displacement of the Veteran's tendo Achillis was also documented in the medical evidence of record. The October 2005 VA examination report documented the Veteran "had a vertical Achill[i]s' tendon [when] non-weight bearing and about 1-2 degrees valgus heel on resting calcaneal stance with the Achill[i]s' tendon being somewhat with a mild convexity." Then in the November 2008 VA examination report, the examiner similarly reported the Veteran's vertical alignment of the Achillis' tendon when non-weight bearing; however, there were findings of slight valgus or internal bowing of the Achillis' tendon on weight bearing. 

Lastly, the Veteran has been issued orthopedic shoes and inserts as part of his treatment for the service-connected bilateral pes planus; however, no improvement has been shown. Private treatment records indicate the Veteran's shoes were padded with new inserts in July 2005 and September 2005. At the October 2005 VA examination, the Veteran reported trying shoes with thick cushions, orthopedic shoes, and custom-molded orthotics, of which the latter and shoe inserts somewhat helped. The Veteran also noted having orthopedic shoes that were very old and irreparable, but denied any current use of corrective shoes. Thereafter, January 2006 and November 2008 VA outpatient treatment records documented the Veteran's plan to pick up his custom molded full length soft orthotic. At the November 2008 VA examination, the Veteran was given shoe inserts for orthotics, which he reported helped a little bit but did not really solve the problem. The VA examiner also noted from the Veteran's medical history that orthopedic shoes were issued in the late 1970s and the Veteran reported they helped only a little and did not completely alleviate the problem. Most recently, as noted above, the Veteran stated in the March 2009 substantive appeal that one of the orthopedic shoes had not helped at all.

After a full review of the record, the Board finds that the symptomatology of the Veteran's service-connected bilateral pes planus more nearly approximates the criteria for a 50 percent disability rating, but no higher. See 38 C.F.R. § 4.7 (2011). A 50 percent evaluation is the highest schedular rating available under Diagnostic Code 5276, regardless of the level of disability, and there are no other diagnostic codes related to the foot that provides for a higher disability rating.

The Veteran's contentions regarding the severity of his service-connected disability were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

B. Bilateral Solar Callosities with Plantar Wart on the Right Foot

In the March 2009 substantive appeal, the Veteran also asserted that a compensable evaluation is warranted for his service-connected bilateral solar callosities with plantar wart on the right foot because he has pain on examination and impairment of function. 

The Board notes that revised provisions for evaluating the skin were enacted in October 23, 2008 and these provisions are only applicable to claims received on or after that date. Since the Veteran filed an informal claim for a compensable rating for his service-connected bilateral solar callosities with plantar wart on the right foot in July 2005, these revisions do not apply to the present case. 73 Fed. Reg. 54708 (Sept. 23, 2008). Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim.  

Under the rating criteria for the skin, the Veteran is currently assigned a noncompensable rating for his service-connected bilateral solar callosities with plantar wart on the right foot. See 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to October 2008). Benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or other impairment of function. Id.

Scars, other than of the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if they involve an area or areas exceeding 6 square inches (39 square centimeters), a 20 percent rating if the area or areas exceed 12 square inches (77 square centimeters), a 30 percent rating if the area or areas exceed 72 square inches (465 square centimeters), and a 40 percent rating if the area or areas exceed 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 2008). A deep scar is one associated with underlying soft tissue damage. Id.

Scars that are superficial, not productive of limitation of motion, and not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 square centimeters) or more. 38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 2008).

A 10 percent evaluation is authorized for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 2008). An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. Id. A maximum evaluation of 10 percent is warranted for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 2008). A superficial scar is one not associated with underlying soft tissue damage. Id. Moreover, scars may be rated based on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 2008).

After a full review of the record, the Board concludes that a compensable evaluation is not warranted for the Veteran's service-connected bilateral solar callosities with plantar wart on the right foot.   

The Board notes that the Veteran's callosities are located on his feet, thus an evaluation is not warranted under Diagnostic Code 7800 for scars of the head, face, or neck. There is also no evidence of record to show the Veteran has a plantar wart on the right foot, or that his bilateral solar callosities cause limitation of motion or are characterized as deep or unstable scars to warrant a compensable rating under Diagnostic Codes 7801, 7802, 7803, and 7805 (prior to October 2008). In fact, the VA examiner noted in both examination reports that the Veteran did not have a plantar wart on the right foot, and there is no evidence of limitation of function nor has the Veteran specified how his callosities cause impairment of function.

The Board acknowledges that Diagnostic Code 7804, according to the criteria effective prior to October 2008, assists the Veteran in obtaining a compensable rating for bilateral solar callosities because there are objective findings of pain on examination in both VA examination reports, private treatment records from July 2004 to September 2008, and VA outpatient treatment records dated October 2005 and January 2006. However, the Board finds that such findings of painful callosities, which are located on the plantar surfaces of the Veteran's feet, are currently contemplated in the 50 percent disability rating for the service-connected bilateral pes planus which also involves symptoms of pain on the plantar surfaces of the feet. Since a separate rating must be based upon distinct and separate disability based on symptoms that are not duplicative or which do not overlap the symptoms already rated, to assign a compensable rating for the Veteran's service-connected bilateral solar callosities would violate the regulations prohibiting the pyramiding of various diagnoses of the same disability. 38 C.F.R. § 4.14 (2011); see VAOGCPREC 23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App 259, 261 (1994) (A separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping."). As a result, the Board finds that a compensable evaluation for bilateral solar callosities with plantar wart on the right foot is not warranted under Diagnostic Code 7804 (prior to October 2008).   

The Board has further considered whether any other diagnostic codes are applicable to assign a compensable evaluation as the Veteran's bilateral solar callosities are characterized by hyperkeratosis and metatarsalgia. A disability rating for diseases of keratinization is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7824, and a 10 percent disability rating is assigned for unilateral or bilateral anterior metatarsalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5279.

In this case, the October 2005 VA examination report reveals the Veteran's diagnosis for hyperkeratosis and the Veteran report of swelling around the calluses that develop on the bottom of his feet. The Veteran was also diagnosed with metatarsalgia with benign skin neoplasm in the October 2005 VA outpatient treatment record. Thereafter, the examiner diagnosed the Veteran with bilateral solar callus or hyperkeratosis with chronic metatarsalgia in the November 2008 VA examination report. The Board finds that the objective findings of hyperkeratosis are already contemplated in the currently assigned noncompensable rating for bilateral solar callosities, as they are both based on the same symptomatology. See 38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97 (July 1, 1997). Moreover, the objective findings of metatarsalgia are already contemplated in the currently assigned 50 percent disability rating for the service-connected bilateral pes planus for the Veteran's painful plantar surfaces. Id. 

Again, the Veteran's contentions regarding the severity of his service-connected disability were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. However, the Veteran is not competent to identify the current severity of his bilateral solar callosities with wart on the right foot according to the appropriate diagnostic codes. In this case, such competent evidence concerning the nature and extent of his service-connected disability has been provided in the medical evidence of record. As such, the Board finds these records to be the most probative evidence with regard to whether a compensable rating is warranted.

The Board has considered whether higher separate ratings for each disability of the feet is warranted and finds that the disabilities are more appropriately rated as one disability due to overlapping symptomalogy.  The assignment of a 50 percent rating under Diagnostic Code 5276 provides for a higher combined rating for the feet and is more favorable to the Veteran than the assignment of separate ratings.  

C. Extra-Schedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluations for the service-connected disabilities on appeal are not inadequate. They reasonably describe the Veteran's severity and symptomatology according to the schedular rating criteria for a foot disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 and for a skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819. Accordingly, a referral for consideration of extra-schedular evaluations for the claims on appeal is not warranted. 

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 50 percent, but no higher, for bilateral pes planus is warranted, and that the evidence is against the claim for entitlement to a compensable evaluation for bilateral solar callosities with plantar wart on the right foot. See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation of 50 percent, but no higher, for bilateral pes planus is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral solar callosities with plantar wart on the right foot is denied.   


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to a TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id. 

A May 2005 VA outpatient treatment record documented that the Veteran worked as a construction worker; however, in the October 2005 VA examination report, the Veteran reported that he has been unemployed since February 2005. Most recently, in the November 2008 VA examination report, the Veteran reported that he cannot do any prolonged standing in a job and has been completely and permanently unemployed since May. The medical evidence of record also reveals the Veteran's complaints and treatment for nonservice-connected disabilities, to include hypertension and a back disorder, as noted in a March 2009 VA outpatient treatment record. The Board finds the evidence of record needs to be considered by the AOJ, in conjunction with the appropriate VA examination report discussing the Veteran's complaints of nonservice-connected disabilities and the current severity of his service-connected disability of the feet, to determine whether a service-connected disability renders the Veteran unable to obtain or maintain substantially gainful employment. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran additional VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. Schedule the Veteran for the appropriate VA examination in order to determine the nature and current severity of his service-connected disability of the feet, for the purpose of the remaining TDIU claim on appeal. The claims folder must be made available to and reviewed by the examiner. The examiner should render an opinion as to whether the Veteran's service-connected disability of the feet, when taken in conjunction with his education and occupational experience, and without regard to advancing age, cause him to be unable to secure or follow substantially gainful employment. The examiner must explain why he/she rendered such an opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. The examiner should also address the impact, if any, of the Veteran's non-service connected disabilities, to include hypertension and a back disorder, on the Veteran's ability to secure or follow substantially gainful employment. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


